SUPPLEMENT DATED OCTOBER 20, 2008 TO PROSPECTUSES DATED OCTOBER 20, 2008 FOR SUN LIFE FINANCIAL MASTERS ACCESS NY SUN LIFE FINANCIAL MASTERS EXTRA NY SUN LIFE FINANCIAL MASTERS CHOICE NY SUN LIFE FINANCIAL MASTERS FLEX NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C The following optional living benefit riders described in the above-cited Prospectuses are not currently available on Contracts issued in New York: Retirement Income Escalator II Income ON Demand II Income ON Demand II Escalator Income ON Demand II Plus The Travel Assistance Program described in the above-cited Prospectuses is not currently available on Contracts issued in New York. All references in the Prospectuses to the Travel Assistance Program and the above-cited optional living benefits should be disregarded. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters (NY)
